Opinion oe the Court by
Judge Robertson :
It appears satisfactorily that $700 was the amount loaned, and that the note for $770 was given for the loan and ten per cent, on it for a year. It also appears that, when signed by the appellee as surety, the note was complete for $770 at the end of one year, without any blank. And it also appears that the words, “interest from the date ” were added by the creditor, after the full execution and delivery of the note, and without the authority of the appellee.
The legal conclusion is that this material alteration destroyed the appellee’s obligation to pay any portion of the note.
Wherefore, the judgment of the Circuit Court to that effect was right, and is therefore affirmed.